AFFIDAVIT OF MATT BRIESACHER

I, Matt Briesacher, being of lawful age and duly sworn upon my oath, do hereby certify
that I have personal knowledge of the facts referenced below:

1. [am over 18 years of age and capable of making the statements contained in this
affidavit.

2. Ihave personal knowledge of the matters stated herein.

3. I am the Director of the Office of Professional Standards for MDOC.
4. [have served in this capacity since March of 2017.

5. My office oversees investigations into inmate claims within MDOC.

6. I did not have communication or communications with Director Precythe
regarding specific allegations by Teri Dean.

7. As part of my role as Director of the Office of Professional Standards, I do not
have routine conversations with the Director regarding allegations of sexual abuse.

FURTHER AFFIANT SAYETH NOT.

WER KR

AFFIANT

SUBSCRIBED AND SWORN TO ME this |2_ day of August, 2021.

 

STACIA WOLFE
Notary Public - Notary Seal

STATE OF MISSOURI
Comm. Number 15635042
Callaway County
i) \ My Commission Expires: Apr. 27, 2023

NOTARY PUBLIC \

 

 

 

Case 5:19-cv-06022-BP Document 93-2 Filed 08/13/21 Page 1of1
